Citation Nr: 1141417	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a nasal condition, to include hypertrophic rhinitis and sinusitis, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for right knee patellofemoral dysfunction, to include as being secondary to or aggravated by the appellant's service-connected left knee disability.

3.  Entitlement to service connection for a disability of the lumbar segment of the spine, claimed as lumbar myositis or a lower back condition, to include as being secondary to or aggravated by the appellant's service-connected left knee disability.

4.  Entitlement to service connection for a disability of the cervical segment of the spine, claimed as cervical myositis or herniated discs, to include as being secondary to or aggravated by the appellant's service-connected left knee disability.

5.  Entitlement to service connection for a bilateral shoulder condition.  

6.  Entitlement to an increased evaluation for plantar heel calluses of both feet, currently rated as 10 percent disabling.

7.  Entitlement to an increased evaluation for left knee synovitis with retropatellar syndrome, rated as 10 percent prior to June 3, 2009, and rated as 10 percent after September 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army from April 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of May and November of 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The issues addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1993 rating action, the RO denied the appellant's claim for entitlement to service connection for a sinus condition; the service member did not appeal that decision.

2.  Evidence received since the June 1993 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's nasal condition (rhinitis and/or sinusitis) claim.  


CONCLUSIONS OF LAW

1.  The June 1993 RO's decision that denied entitlement to service connection for a nasal condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1992); currently 38 U.S.C.A. § 7105(c) West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a nasal condition, to include hypertrophic rhinitis and sinusitis, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The appellant claims that she now suffers from a disability of the nasal cavity and has described the condition rhinitis or sinusitis.  She maintains that the nasal condition began in or was caused by her military service.  To support her claim, she has provided written statements along with a medical opinion suggesting that the nasal condition began while she was on active duty in the Army.  

In this action, the Board reopens the appellant's claim for entitlement to service connection for a nasal condition now before it and remands that issue to the RO via the AMC for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

The record shows that shortly after the appellant was discharged from service, she applied for VA compensation benefits.  One specific disability that she claimed was service connection was a nasal condition that had been described as sinusitis or hypertrophic rhinitis.  Upon a review of the evidence, and after the appellant underwent a VA General Medical Examination in March 1993, the RO denied the appellant's claim for benefits.  This occurred in June 1993.  Because the appellant did not submit a Notice of Disagreement (NOD) to the June 1993 rating decision denying entitlement to service connection for a nasal condition (hypertrophic rhinitis), that determination became final based on the evidence then of record.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Initially, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a) (2011), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As noted, a June 1993 rating decision denied the appellant's claim involving hypertrophic rhinitis (a nasal condition).  It was noted that an x-ray of the sinus cavity showed "no evidence or significant sinus abnormality demonstrated."  The appellant was notified of that decision but he did not perfect a timely appeal; hence, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

When the RO denied service connection in 1993, it based its decision on the appellant's service medical treatment records, a VA General Medical Examination of June 1993, and the appellant's application for benefits.  Since then, the appellant has submitted written statements from herself and she has proffered VA and private medical treatment records.  Of note is a report from a medical care provider who stated the following:

	. . . Patient has been presenting problems with recurrent sinusitis and overimposed infection since May 1989. . . .Evaluation as VA Caribbean Healthcare System has followed since 1993 and has been compatible with diagnosis of allergic rhinitis. . . . This condition of allergic rhinitis was certainly worse during military service and continues to be a problem but at [a] lesser degree.

In addition, the appellant's statements provide additional details concerning the symptoms she purportedly now suffers therefrom.  

This evidence is new.  It was not of record prior to June 1993.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now suffers from a nasal condition (rhinitis and/or sinusitis) that may have began in or was aggravated by the appellant's military service.  This evidence is not cumulative and has not been previously seen and reviewed by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving entitlement to service connection for a nasal condition, to include hypertrophic rhinitis and sinusitis, is reopened. 

Since the claim is being reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c) (2011).  Accordingly, the Board will remand the claim for the purpose of obtaining additional information on this issue.  After that information has been obtained and the claim returned to the Board, the Board will prepare a decision addressing the merits of the appellant's claim.



ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss and tinnitus; to this extent, this portion of the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim for entitlement to service connection for a nasal condition, to include hypertrophic rhinitis and sinusitis, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this instance, a thorough and contemporaneous medical examination which takes into account the records of prior medical testing and evaluations so that the disability evaluation will be a fully informed one should be accomplished in regards to the appellant's claim for service connection for a lower back disorder.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

However, prior to that examination, the RO should make paper copies of the appellant's Social Security Administration (SSA) records that are currently data filed on a hard disc contained in the claims folder.  In this instance, those records may provide additional insight to the appellant's spinal disabilities, and as such, they should be included in nonelectronic form in the claims folder for future review.  Once those records have been transferred to paper copies and reviewed by the RO/AMC, the RO/AMC has a duty to notify a claimant of information or lay or medical evidence, in addition to the SSA records, is necessary to substantiate a claim and to indicate what portion of the information or evidence is to be provided by the claimant and what part the Secretary will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO/AMC has not had the opportunity to provide this information, the claim must be returned to the RO/AMC for additional processing.  That is, the appellant should be told what information or evidence is needed to substantiate her claim in light of all the documents that are being obtained by means of this remand. 

Additionally, prior to the submission of the above referenced VA medical report of March 24, 2011, that was written by a VA physician, the appellant's claims file was devoid of medical evidence linking the appellant's lower back disability, right knee disorder, neck condition, and bilateral shoulder condition with her military service.  There was also scant medical evidence suggesting that these disabilities were secondary to or aggravated by a service-connected disability or disorder.  However, in the medical report of March 24th, of 2011, the VA doctor insinuated the appellant's right knee disability began in or was aggravated by her military service, that the shoulder condition was caused by the firing of a weapon during service, and the neck and lower back disabilities were "precipitated by weight bearing from military equipment and physical requirements" of military training.  

Because this newly presented piece of medical evidence has not been reviewed by an examiner in conjunction with the other medical evidence of record, and since the opinions provided by the VA physician in March 2011 contradict previously obtained medical evidence, it is the conclusion of the Board that these four service-connection issues should be returned to the AMC/RO so that additional development may occur.  More specifically, the Board will return the claim to the RO/AMC so that another exam may be accomplished and the needed information obtained and included in the claims folder for future review. 

The Board would add that returning the claim to the RO/AMC so that additional medical testing may be accomplished will ensure that the VA has met its duty to assist the appellant with the development of her claim.  The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  A further review of the claims folder indicates that a VA medical doctor or expert has not provided any comments on the assertions made by the appellant via the submission of the March 2011 medical record.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that VA examinations should be accomplished and medical opinions obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  Moreover, said examinations may provide additional insight into the appellant's claim and as such, these issues are also returned to the RO/AMC so that medical examinations may be performed and the data included in the claims folder for the Board's further review. 

The remaining two issues involve claims for increased ratings for disabilities of the heels of both feet and the left knee.  The Board will first address the knee issue.  The record shows that the appellant underwent VA examinations of the left knee in March 2007 and again in February 2010.  In both instances, the medical examiner noted the complaints made by the appellant concerning her knee.  That is, it was reported that she had pain along with occasional swelling.  Both examinations suggested that there was some reduction in the range of motion of the knee.  Both examinations also provided additional information as to the presence (or absence) of crepitus, instability, tenderness over the knee joint, etcetera.  Yet, neither examination contains comments concerning any functional loss due to pain, weakness, fatigability, incoordination, or movement of the joint affected by pain.  See 38 C.F.R. §§ 4.40 and 4.45 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both examiners also did not express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

In this instance and upon first blush, it appears to the Board that the medical evidence does not provide an accurate, and full, assessment of appellant's left knee disability.  Hence, the Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of her claim.

With respect to the disability affecting the feet, the record shows that the appellant was originally granted service connection for plantar calluses in the heel.  Although the physical examination of the feet that was conducted prior to the awarding of service connection insinuates that there were calluses of both feet, when the RO granted service connection in June 1993, the RO did not differentiate as to what foot, if singular, was affected.  A noncompensable evaluation was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 7899 and 7819 (1992).  

In a rating action of November 1998, the RO redesignated the rating criteria under which the calluses would be rated.  That is, in the rating action, the RO classified the appellant's disability pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5284 (1998).  Then in November 2001, the RO assigned a 10 percent disability rating for the disability.  Again, the RO used the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5284 (2001).  The condition was classified as "plantar heel calluses" and the discussion of the rating suggested that the disorder only affected the heel of the right foot.  

As previously indicated, the appellant has come before the Board asking that an increased rating be assigned for his disability.  Because there appears to be some confusion as to whether only the right foot is affected by the condition or whether both heels have plantar calluses that may be attributed to her military service, it is the belief of the Board that further development of this issue should occur.  That is, the Board believes that a physician or podiatrist should review the appellant's complete claims folder and make a determination as to whether one or both feet are affected by plantar calluses of the heel, and if both, whether the left heel condition began at the same time as the right.  Such a determination has a direct affect on whether the Board should discuss a claim for an increased rating for one or both feet.  Moreover, because this matter is basically inextricably intertwined, the interests of judicial economy and avoidance of piecemeal litigation require that action on the matter be deferred and further development occurs.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Additionally, the VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel has concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In as much as the medical evidence of record does not specifically indicate whether the appellant's heel calluses affect the range of motion of the foot, and because a higher rating may be authorized if such an affect is diagnosed, it is also the Board's conclusion that further examination of the appellant's disability should occur. 

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO/AMC should request VA medical records pertaining to the appellant that are dated from November 1, 2009, to the present. 

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should associate with the claims folder VA medical records dating from November 1, 2009.  The RO/AMC should also associate with the claims folder any VA medical examination that was conducted with respect to the disabilities now on appeal that have occurred since March 1, 2010.  If there are no such records, this should be documented in the claims folder.  All documents received should be included in the claims folder for review.  

2.  The RO/AMC should transcribe and/or make a copy of the appellant's SSA records that are currently contained on a disc in the appellant's claims folder.  The paper copy of the SSA records should then be included in the claims folder for review.  

3.  Only after all of the service member's medical records have been obtained and the SSA records made into paper records and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the cervical segment of the spine and the lumbar segment of the spine.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The appropriate examiner should express an opinion as to whether the appellant now suffers from disabilities of the lumbar and cervical segments of the spine.  If she does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include as being precipitated by weight bearing equipment and military physical requirements, any incidents therein, or to another disability.  The examiner should further opine as to whether the found disabilities are at least as likely as not related or secondary to or aggravated by the appellant's service-connected left knee disability.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed spinal disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinions provided by the VA doctor in March 2011, the private examination report of March 27, 2009 (by orthopedic surgeon F. Rojas), and the VA examination report of July 19, 2007, concerning the etiology of any found disability of the lumbar and cervical segments of the spine.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Only after all of the service member's medical records have been obtained and the SSA records made into paper records and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the right knee, classified as patellofemoral dysfunction.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The appropriate examiner should express an opinion as to whether the appellant now suffers from a disability of the right knee.  If she does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include as being precipitated by weight bearing equipment and military physical requirements, any incidents therein, or to another disability.  The examiner should further opine as to whether the found right knee disorder is at least as likely as not related or secondary to or aggravated by the appellant's service-connected left knee disability.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed right knee disability is not service-related or secondary to the appellant's service-connected left knee disability or aggravated by the appellant's service-connected left knee disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinions provided by the VA doctor in March 2011, the private examination report of March 27, 2009 (by orthopedic surgeon F. Rojas), and the VA examination report of July 19, 2007.  The examiner must specifically discuss whether it is at least as likely as not that any found right knee disability has been aggravated by the service-connected left knee disability, or whether there is any cause-and-effect relationship between any found right knee disability and the left knee disorder.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Only after all of the service member's medical records have been obtained and the SSA records made into paper records and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from bilateral shoulder disabilities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The appropriate examiner should express an opinion as to whether the appellant now suffers from a disability of the right and/or left shoulder.  If she does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include as being precipitated by the firing of rifle or other shoulder-bearing weapon, any incidents therein, or to another disability.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed shoulder disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinion provided by the VA doctor in March 2011 concerning the etiology of any found disabilities of the shoulders.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  Only after all of the service member's medical records have been obtained and the SSA records made into paper records and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a nasal condition to include hypertrophic rhinitis and sinusitis.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The appropriate examiner should express an opinion as to whether the appellant now suffers from a nasal condition, to include sinusitis and hypertrophic rhinitis.  If she does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or began while she was on active duty.  The examiner should further opine as to whether the found nasal disability, to include sinusitis and hypertrophic rhinitis, manifested itself in 1989 and thereafter, was aggravated by the appellant's military service.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed spinal disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinion provided by the VA doctor in March 2011 concerning the etiology of any found nasal condition.  Finally, it is requested that the results be typed and included in the claims folder for review. 

7.  Only after all of the service member's medical records have been obtained and the SSA records made into paper records and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's left knee disability and plantar heel calluses condition.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to each disability.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected left knee disability and foot disorder.  

The examiner should specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected knee and callus disorders and the symptoms/manifestations produced by any found nerve impingement.

With respect to the heel disability, the examiner must specifically review all of the appellant's medical records, including the service medical treatment records, and the VA examination that was performed in March 1993.  After such a review has occurred, the examiner should specifically comment on whether the appellant's heel condition affects one or both feet.  If it is determined that the condition affects both feet and has done so since service, the examiner should specifically annotate that fact.  Moreover, the examiner must further provide comments as to whether the callus disorder affects, in any manner, the appellant's motion of the foot.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished before completion of the appropriate examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review. 

8.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

9.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.   

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


